Citation Nr: 0420154	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  04-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for residuals of a 
right leg injury.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

4.  Entitlement to service connection for a hearing loss 
disability.  

5.  Entitlement to service connection for a heart disorder.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of malaria.  

7.  Entitlement to service connection for depression and 
anxiety.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of both feet.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

The veteran had active duty from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the following development:

The RO should schedule a hearing before a 
member of this Board, at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





